[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] NOTICE AND ORDER OF CORRECTION
Please take notice that, upon reviewing the text of the Memorandum of Decision on this administrative appeal, it came to my attention that the memorandum contains three errors in word choice. In the following quotations, the correct word choices are underlined. First, in footnote 6, the fourth sentence should begin, "This court is not persuaded byHamilton's argument. . . ." Second, in Section IV, on page 12 of the typewritten decision, the last sentence of the paragraph that begins, "DPH contends that. . . ." should state, "As reflected in the record and its briefs, DPH also takes the position that a request for hearing is not timely if it is not received within thirty days of the "date on the notice" or within thirty days of the "date of the complaint." Third, the same change should be made in the first sentence of the paragraph that begins on page 15. Thus, this sentence should state: "As previously noted, DPH also takes the position that a written request for hearing is timely under General Statutes § 20-102cc (a), only if it is received by DPH within thirty days of the "date on the notice" or "the date of the complaint." These changes are hereby made.
The Reporter of Judicial Decisions will be notified of this Order by a copy hereof. CT Page 5792
IT IS SO ORDERED this 7th day of May, 2002.
Tanzer, J.